Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 9, 2022

                                      No. 04-22-00224-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                                        Aaron TREVINO,
                                            Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-24578
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
        The clerk’s record was due on April 25, 2022. On April 26, 2022, the trial court clerk
filed a Notification of Late Record stating appellant has failed to pay or make arrangements to
pay the clerk’s fee for preparing the record and appellant is not entitled to appeal without paying
the fee. On April 27, 2022, this court ordered appellant to provide written proof to this court that
either (1) the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or
(2) appellant is entitled to appeal without paying the clerk’s fee.

       On May 3, 2022, the trial court clerk filed the clerk’s record. On May 9, 2022, appellant
filed a response to our April 27th order. Because the appellate record is now complete,
appellant’s brief is due no later than May 23, 2022.



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of May, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court